DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1)	Applicant’s election without traverse of Group I (claims 15-30) in the reply filed on 11/29/2021 is acknowledged.
Claims 31-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/29/2021.
Specification
2)	The disclosure is objected to because of the following informalities:
Page 14, line 19, “portion30” should read “portion 30” for correctness
Appropriate correction is required.
3)	The abstract of the disclosure is objected to because line 3, “includesa needle” should read “includes a needle” for correctness.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
4)	Claim 15 is objected to because of the following informalities:  
Claim 15, line 5, “housing,wherein” should read “housing, wherein” for grammatical correctness
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5)	The following is a quotation of 35 U.S.C. 112(b):



6)	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7)	Claims 24-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24-28 recite the limitation "the needle sleeve" in respective lines 1 and 2; 1; 1; 2-4, and 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, claims 24 and 27, respective lines 1, “The injector device of claim 15” will be examined as “The injector device of claim 30”, as claim 30, which is dependent on claim 15, recites “a needle sleeve” in a way which is generic to both claims 24 and 27.
Claims 25-26 are rejected under 35 U.S.C. 112(b) by virtue of their dependence on claim 24.
Claim 28 is rejected under 35 U.S.C. 112(b) by virtue of their dependence on claim 27.
Claim Rejections - 35 USC § 102
8)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
9)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10)	Claims 15-20, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ejlersen et al. (U.S. Patent No. 4976701), hereinafter Ejlersen.
	Regarding claim 15, Ejlersen teaches an injector device (as shown in Fig. 1) comprising:
	a housing (Fig. 1; 13, 23),
	a cartridge (Fig. 1; 11, 14, 15) having a reservoir (Fig. 1; 11) for medicament,
	a needle unit (Fig. 1; 27, 28) comprising a needle (Fig. 1; 27), the needle unit being movably mounted to the housing (via intervening structure), wherein prior to use of the injector device the reservoir is sealed from the needle (via Fig. 1; 15),
	an actuator (Fig. 1; 26) configured to move the needle unit into engagement with the cartridge such that the needle is moved into fluid communication with the reservoir [Col. 2, line 67 – Col. 3, line 5], and
	a thread (Fig. 1; 30) configured to cause rotation of the needle unit as the needle unit moves into engagement with the cartridge [Col. 2, lines 32-44].
	Regarding claim 16, Ejlersen teaches the injector device of claim 15, wherein the thread is disposed between the needle unit and the housing (Examiner interprets this 
	Regarding claim 17, Ejlersen teaches the injector device of claim 15, wherein the thread is disposed between the needle unit and the cartridge (Examiner interprets this claim limitation to be met, as the thread is physically spaced between at least a portion of the needle unit and the cartridge).
	Regarding claim 18, Ejlersen teaches the injector device of claim 15, wherein the thread is arranged to couple the needle unit to the cartridge after rotation of the needle unit [Col. 2, lines 32-44].
	Regarding claim 19, Ejlersen teaches the injector device of claim 15, wherein the thread is arranged to couple the needle unit to the housing after rotation of the needle unit (via intervening structure).
	Regarding claim 20, Ejlersen teaches the injector device of claim 15, wherein the housing comprises a cartridge mounting portion (Fig. 1; 13) that surrounds at least a part of the cartridge (as shown in Fig. 1), and wherein the thread is arranged between the needle unit and the cartridge mounting portion (Examiner interprets this claim limitation to be met, as the thread is physically spaced between at least a portion of the needle unit and the cartridge mounting portion).
	Regarding claim 23, Ejlersen teaches the injector device of claim 15, wherein the needle comprises a needle axis (the axis along which the needle exists, as shown in Fig. 1), and the needle unit is configured to rotate about the needle axis (as the threads rotate around the needle axis, the needle unit must also rotate about the needle axis).

	Regarding claim 15, Archilla teaches in injector device (as shown in Fig. 5) comprising:
	a housing (Fig. 5; 102),
	a cartridge (Fig. 5; 160) having a reservoir (Examiner interprets the cartridge to be a reservoir itself) for medicament [Paragraph 0115],
	a needle unit (Fig. 5; 130, 140, 180) comprising a needle (Fig. 5; 130), the needle unit being moveably mounted to the housing (via intervening structure), wherein prior to use of the injector device, the reservoir is sealed from the needle (via Fig. 5; 162),
	an actuator (Fig. 5; 110, 150) configured to move the needle unit into engagement with the cartridge such that the needle is moved into fluid communication with the reservoir [Paragraphs 0108-0110], and
	a thread (Fig. 10; 143, 181) configured to cause rotation of the needle unit [Paragraph 0110].
	Regarding claim 16, Archilla teaches the injector device of claim 15, wherein the thread is disposed between the needle unit and the housing (Examiner interprets this claim limitation to be met, as the thread is physically spaced between at least a portion of the needle unit and the housing).
	Regarding claim 18, Archilla teaches the injector device of claim 15, wherein the thread is arranged to couple the needle unit to the cartridge after rotation of the needle unit [Paragraphs 0108-0110].

	Regarding claim 24, Archilla teaches the injector device of claim 30, wherein the needle sleeve is configured to disengage from the needle unit after the needle unit has rotated such that the needle sleeve can move independently from the needle unit [Paragraphs 0125, 0137].
	Regarding claim 29, Archilla teaches the injector device of claim 15, wherein the cartridge contains a medicament in the reservoir [Paragraph 0115].
Allowable Subject Matter
12)	Claims 25-28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
13)	Claims 21 and 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
14)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        
/THEODORE J STIGELL/Primary Examiner, Art Unit 3783